     Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 1 of 18
                                                                    United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                   IN THE UNITED STATES DISTRICT COURT                 February 11, 2021
                    FOR THE SOUTHERN DISTRICT OF TEXAS                 Nathan Ochsner, Clerk
                             HOUSTON DIVISION

DOREATHA WALKER,                        §
                                        §
      Plaintiff,                        §
                                        §
v.                                      §        CIVIL ACTION NO. H-20-3872
                                        §
HARMONY PUBLIC SCHOOLS,                 §
                                        §
      Defendant.                        §


                           MEMORANDUM AND ORDER


      Pending    is   Defendant   Harmony     Public    Schools’s   Motion         to

Dismiss Pursuant to Rules 12(b)(1) and 12(b)(6) (Document No. 8).

After     considering   the   motion,       response,   reply,   and    related

filings,1 the Court concludes as follows.




      1
       Harmony filed its motion to dismiss together with a separate
brief in support addressing sovereign immunity. Document Nos. 8,
9.   Walker “objects to the Motion to Dismiss and the Brief
violating the Rules and exceed[ing] the page limits without leave
from the Court.” Document No. 15 at 9. Harmony’s separate filing
of its 22-page motion and 26-page brief without leave of Court
appears to be intended to circumvent the Court’s page limits.
However, Walker also has filed in connection with Harmony’s motion
additional filings not authorized by the Rules without leave of
Court--an affidavit, additional exhibit, notice, and “Reply to
Defendant’s Reply”--and the Court denied Harmony’s motion to strike
the last of these. Document Nos. 10, 12, 14, 15, 17. While the
Court disapproves of both parties’ excessive filings, it will
consider all of the submissions already filed, and Walker’s
objection is OVERRULED. See Document No. 17 at 1 (Order denying
Harmony’s motion to strike) (“Although Plaintiff should have sought
leave of Court before filing a sur-reply, the Court will consider
all of the parties’ submissions already filed.”).
      Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 2 of 18



                                 I. Background


       Pro se Plaintiff Doreatha Walker was employed from August 2018

until her termination on April 12, 2019 as a fourth and fifth grade

science teacher for Defendant Harmony Public Schools (“Harmony”).

Walker, who identifies herself as African-American, alleges that

she    was   bullied    and   harassed   by   some   of   her   “non-Black    co-

workers.”2       Walker filed a grievance with Harmony on February 7,

2019, reporting that she was being bullied.3              In early March, she

was    placed    on    paid   administrative    leave     during   the   pending

investigation.4        Walker alleges that none of her Caucasian and

Hispanic co-workers whom she accused of bullying were placed on

leave or disciplined during the investigation, even though Area

Superintendent Ramazan Coskuner, in his March 18th letter, found in

Walker’s favor on her February 7 grievance, and stated he “[did]

not expect any additional occurrences similar to this incident

moving forward.”5

       Later in February, while her February 7th grievance was under

investigation, Walker asked the school principal Ms. Morales for

permission to produce a parade to celebrate Black History Month,



       2
           Document No. 3 ¶¶ 9-10 (Pl.’s Am. Compl.).
       3
           Id. ¶ 10.
       4
           Id.
       5
           Id.

                                         2
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 3 of 18



evidently sharing what she refers to as her “research” and request

with other teachers.         Principal Morales summoned Walker to a

meeting with other teachers, asked Walker in a hostile manner why

she had shared her research with other teachers, and declined the

request to produce a parade, stating there was insufficient time

because of testing that was going on.             Based on this, Walker on

February 27, 2019 delivered a discrimination complaint against

Principal Morales to Area Superintendent Coskuner.6

     After Walker filed her grievances, Principal Morales and

several teachers about whom Walker had complained filed grievances

against Walker in retaliation for her filing grievances against

them.7    As a result, Walker was placed on administrative leave a

second time on March 25 so that the grievances against her could be

investigated.8        Once again, Walker’s co-workers of other races

about    whom   she    had   complained    were    not   put   on   leave    or

disciplined.9     Walker alleges that she “was extremely anxious,

distressed,     and    depressed   about   the    situation    at   work”   and

“requested accommodations for her stress, depression, and anxiety,”

of which she has a years-long history causing her “substantial




     6
         Id. ¶¶ 14, 15.
     7
         Id. ¶ 16.
     8
         Id. ¶ 17.
     9
         Id. ¶ 10.

                                      3
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 4 of 18



limitations to major activities,” but that Harmony failed to

accommodate her disability.10

       On    April    3,   Walker    sent     an    email    to    Kelly    Hebler,      the

Supervisor of Employee Relations for Harmony’s human resources

department, complaining that she was being retaliated against and

discriminated against on the basis of her race and did not want to

lose her job for reporting discrimination and retaliation.11                             The

next    day,      Walker   submitted     a    medical       certification       from     her

psychologist stating that she needed to be excused from work for

six weeks as an accommodation to her disabilities.12                            Four days

later, Walker told some of Harmony’s employees that she would

return      with     restrictions,      and       the   psychologist       on   April     11

submitted amended paperwork reflecting the need for restrictions.13

Harmony terminated Walker’s employment the next day, although

Harmony’s human resources manager, Mr. Yilmaz, stated that he had

decided to terminate Walker on April 2.14                    Walker’s pleading does

not identify the reasons given by Harmony for her termination, but

she alleges that “[t]he pre-textual reasons given were false, taken

from    Plaintiff’s        grievances    and       emails    and   turned       around    on


       10
            Id. ¶ 18.
       11
            Id. ¶ 10.
       12
            Id. ¶ 19.
       13
            Id.
       14
            Id.

                                              4
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 5 of 18



Plaintiff” and that Walker in fact was terminated because of her

race.15

     Walker     alleges      claims    against     Harmony   for    (1)   race

discrimination in violation of 42 U.S.C. § 1981, (2) retaliation in

violation of § 1981, (3) race discrimination (including both race-

based     hostile   work    environment    and   discriminatory    firing)   in

violation of Title VII, (4) retaliation in violation of Title VII,

(5) disability discrimination in violation of the Americans with

Disabilities Act (“ADA”), and (6) retaliation in violation of the

ADA, and seeks an award of compensatory and punitive damages and

attorney’s fees.16         Harmony moves to dismiss under Rule 12(b)(1)

and (6), arguing that it is entitled to sovereign immunity on

Walker’s § 1981 and ADA claims in Counts One, Two, Five, and Six,

and that Walker has failed to state a claim upon which relief can

be granted as to all of her claims.17


                              II. Legal Standard


     Under Rule 12(b)(1), a party can seek dismissal of an action

for lack of subject matter jurisdiction.            FED. R. CIV. P. 12(b)(1).

The burden of establishing subject matter jurisdiction is on the

party seeking to invoke it.           Ramming v. United States, 281 F.3d


     15
          Id. ¶ 10.
     16
          Id. ¶¶ 22-74.
     17
          Document No. 8.

                                       5
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 6 of 18



158, 161 (5th Cir. 2001).        When a Rule 12(b)(1) motion is filed in

conjunction with other Rule 12 motions, the Court should consider

the Rule 12(b)(1) jurisdictional attack before addressing the

attack on the merits.      Id.

     Rule 12(b)(6) provides for dismissal of an action for “failure

to state a claim upon which relief can be granted.”            FED. R. CIV. P.

12(b)(6).   To survive dismissal, a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007).            “A claim

has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”                 Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).         While a complaint “does not

need detailed factual allegations . . . [the] allegations must be

enough to raise a right to relief above the speculative level, on

the assumption that all the allegations in the complaint are true

(even if doubtful in fact).”        Twombly, 127 S. Ct. at 1964-65.         A

motion to dismiss under Rule 12(b)(6) “is viewed with disfavor and

is rarely granted.”      Harrington v. State Farm Fire & Cas. Co., 563

F.3d 141,   147   (5th    Cir.   2009)    (quotation   marks   and   citation

omitted).

     “In considering a motion to dismiss for failure to state a

claim, a district court must limit itself to the contents of the

pleadings, including attachments thereto.”              Collins v. Morgan


                                      6
     Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 7 of 18



Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).               However,

in determining whether the Court has subject matter jurisdiction,

the Court is not confined to the pleadings.               Ambraco, Inc. v.

Bossclip B.V., 570 F.3d 233, 238 (5th Cir. 2009) (under Rule

12(b)(1), the court is permitted to look at evidence in the record

beyond facts alleged in the complaint).          The 252 pages of exhibits

at Document No. 5, which Walker filed together with her Amended

Complaint, are construed as part of the pleadings and therefore may

properly be     considered    as   part   of   the   Court’s   Rule   12(b)(6)

analysis.18   Walker’s later-filed affidavit and additional exhibit,

along with the exhibits attached to Harmony’s briefs, are not part

of the pleadings and may be considered only in connection with

Harmony’s Rule 12(b)(1) motion.


                              III. Discussion


A.    Sovereign Immunity


      “The Eleventh Amendment bars an individual from suing a state

in federal court unless the state consents to suit or Congress has



      18
       In her briefing, Walker repeatedly refers to these exhibits
as “evidence” that “proves” her claims.     E.g., Document No. 11
at 3, 8, 11-12. The determination whether a complaint states a
claim under Rule 12(b)(6) does not involve the weighing of evidence
to determine whether the plaintiff’s allegations are true; rather,
the Court at this stage assumes that the plaintiff’s allegations
are true and must determine whether those allegations are
sufficient as a matter of law to state a claim upon which relief
may be granted.

                                      7
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 8 of 18



clearly and validly abrogated the state’s sovereign immunity.”

Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 326 (5th Cir.

2002) (citing U.S. CONST. amend. XI; Coll. Sav. Bank v. Fla. Prepaid

Postsecondary Educ. Expense Bd., 119 S. Ct. 2219 (1999)).          Harmony

argues that it is an arm of the State of Texas entitled to

sovereign immunity as to Walker’s claims under § 1981 and the ADA.

See id. (“The state need not be the named party in a federal

lawsuit, for a state’s Eleventh Amendment immunity extends to any

state agency or entity deemed an ‘alter ego’ or ‘arm’ of the

state.”) (citation omitted).

     Walker in her response brief “conceded her Counts I, III and

V that are barred by the Eleventh Amendment” but then, without

noting or explaining the discrepancy, agreed to dismiss “Counts I,

II and III.”19     In a subsequent filing, after Harmony noted her

concession, Walker stated that she “has decided not to concede

Counts III and V, only Count I.”20      Notwithstanding Walker’s later-

retracted concession as to Count Three, Harmony has never invoked

sovereign immunity as to Walker’s Title VII claims in Counts Three

and Four, nor could it.    See Ussery v. Louisiana, 150 F.3d 431, 434

(5th Cir. 1998) (“Title VII clearly abrogated the States’ Eleventh

Amendment immunity.”) (citations omitted).         As for the remaining

claims, because the same sovereign immunity analysis applies to


     19
          Document No. 11 at 4.
     20
          Document No. 14 at 1.

                                    8
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 9 of 18



Walker’s § 1981 and ADA claims in Counts One, Two, Five, and Six,

and Walker has not conceded at least some of these claims, it is

unnecessary   to   determine   the   scope    of   her   concession   or   the

validity of her partial retraction of that concession.

     Congress did not abrogate the states’ sovereign immunity under

the Eleventh Amendment when it enacted § 1981 or the ADA.                  See

Sessions v. Rusk State Hosp., 648 F.2d 1066, 1069 (5th Cir. Unit A

1981) (“Unlike Title VII, Section 1981 contains no congressional

waiver of the state’s eleventh amendment immunity.”); Perez, 307

F.3d at 326 (“Congress did not abrogate the states’ sovereign

immunity in enacting Title I of the ADA.”) (citing Bd. of Trustees

v. Garrett, 121 S. Ct. 955 (2001)).          Thus, the Eleventh Amendment

bars Walker’s § 1981 and ADA claims against Harmony if Harmony is

considered an arm of the state.       Perez, 307 F.3d at 326.

     The Fifth Circuit uses a six-factor test to determine “whether

the lawsuit is one which, despite the presence of a state agency as

the nominal defendant, is effectively against the sovereign state,”

such that sovereign immunity protects the defendant.           Id. (quoting

Earles v. State Bd. of Certified Pub. Accountants, 139 F.3d 1033,

1037 (5th Cir. 1998)).      The six factors are:         (1) whether state

statutes and case law view the entity as an arm of the state;

(2) the source of the entity’s funding; (3) the entity’s degree of

local autonomy; (4) whether the entity is concerned primarily with

local, as opposed to statewide, problems; (5) whether the entity


                                     9
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 10 of 18



has the     authority   to    sue   and    be   sued   in   its   own   name;   and

(6) whether the entity has the right to hold and use property.                  Id.

at 326-27.    No one factor is dispositive, and the entity need not

show that all six factors weigh in favor of sovereign immunity, but

“the source of an entity’s funding a particularly important factor

because a principal goal of the Eleventh Amendment is to protect

state treasuries.”      Id. at 327.

     Harmony produces uncontroverted evidence that it is a Texas

non-profit corporation that has been granted a contract with the

State of Texas to operate an open-enrollment charter school system

as part of the Texas public school system; that 86.4% of Harmony’s

funding for the fiscal year ending June 30, 2020 (approximately

$350 million out of $405 million) came from the State of Texas;

that Harmony, unlike independent school districts, does not have

the power to levy taxes as would an independent school district;

and that Harmony serves students in several significant areas of

Texas: Austin, Dallas, Fort Worth, Houston, Bryan, Beaumont, El

Paso, Lubbock, and Odessa.21        The Supreme Court of Texas held last

year that “open-enrollment charter schools act as an arm of the

State government” such that “open-enrollment charter schools and

charter-holders are entitled to governmental immunity.”                   El Paso

Educ. Initiative, Inc. v. Amex Properties, LLC, 602 S.W.3d 521,

529–30 (Tex. 2020).          Under these circumstances, and for reasons


     21
          Document No. 9-1 (Aff. of Faith Ay).

                                          10
      Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 11 of 18



similar to those the Fifth Circuit in Perez gave in holding that

Texas’s Regional Education Service Centers are an arm of the State,

it appears that Harmony likewise functions as an arm of the State

of Texas entitled to sovereign immunity.                See, e.g., Perez, 307

F.3d at 328 (“State statutes and case law, then, indicate that the

State of Texas views the Education Service Centers as arms of the

state.”); id. at 328-29 (“[T]he significant financial support the

state affords to the Centers suggests that a judgment against a

Center would be borne in large part by the state. . . . Notably,

unlike local school districts, the Centers do not possess any tax

levying or bonding authority that could be used to raise funds.

This fact counsels in favor of granting [defendant] immunity.”)

(internal citation omitted); id. at 331 (“The Centers collect and

deliver educational resources throughout the state, not just in

one     area;    the    Centers    are        simply   divided   into   regions

for     convenience.”);     see   also    Ferguson      v.   Nova   Acad.,   No.

3:17-CV-0366-S-BK, 2018 WL 2303801, at *3 (N.D. Tex. Apr. 24, 2018)

(open-enrollment charter school entitled to dismissal of ADA claim

because of Eleventh Amendment sovereign immunity), report and

recommendation adopted, 2018 WL 2301840 (N.D. Tex. May 21, 2018).

        Walker does not offer any contrary analysis or dispute that

Harmony should be treated as an arm of the State of Texas.

Instead, she argues that




                                         11
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 12 of 18



     There are three exceptions to the Eleventh Amendment
     immunity.    1) where the state waives immunity by
     consenting to suit in federal court, 2) where Congress
     abrogates the state’s immunity through valid exercise of
     its powers and 3) under Exparte Young, 209 U.S. 123
     (1908), where plaintiff files suit against state
     officials seeking prospective equitable relief for
     ongoing violations of Federal Law.22


Walker,   however,   makes   no   showing    that   any   of   these   three

exceptions applies.      Neither Harmony nor the State of Texas has

consented to Walker’s suit. Nor has Congress abrogated the states’

sovereign immunity as to claims under § 1981 or the ADA.         Sessions,

648 F.2d at 1069; Perez, 307 F.3d at 326.           Finally, Walker seeks

only monetary damages, not prospective equitable relief, so the Ex

Parte Young exception does not apply. See NiGen Biotech, L.L.C. v.

Paxton, 804 F.3d 389, 394 (5th Cir. 2015) (claims for retrospective

monetary damages fall outside the Ex Parte Young exception).

Accordingly, Harmony is entitled to sovereign immunity on Walker’s

§ 1981 and ADA claims, and those claims are dismissed without

prejudice for lack of subject-matter jurisdiction.23




     22
        Document No. 11 at 6 (emphasis in original).       Walker
correctly argues that Congress abrogated the states’ sovereign
immunity as to Title VII. As noted above, however, Harmony does
not rely on sovereign immunity as to Walker’s Title VII claims.
     23
        Harmony requests dismissal of Walker’s claims with
prejudice.   “Because sovereign immunity deprives the court of
jurisdiction, the claims barred by sovereign immunity can be
dismissed only under Rule 12(b)(1) and not with prejudice.”
Warnock v. Pecos Cty., 88 F.3d 341, 343 (5th Cir. 1996).

                                    12
     Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 13 of 18



B.     Title VII Race Discrimination


       In Count Three, Walker alleges that she was subjected to a

hostile work environment because of her race, and that Harmony

fired her because of her race, in violation of Title VII.24            In its

motion to dismiss, Harmony does not address Walker’s hostile work

environment claim based on her race, which therefore remains for

further adjudication. Harmony argues, however, that Walker has not

pled a plausible claim for race discrimination as the basis for her

termination.

       Harmony relies on caselaw from the summary judgment context to

argue that Walker has not pled the four elements of a prima facie

claim for race discrimination under the Supreme Court’s McDonnell

Douglas burden-shifting framework.25          However, the Supreme Court

unanimously held that such a showing is not required to survive a

Rule 12(b)(6) motion to dismiss.         Swierkiewicz v. Sorema N.A., 122

S. Ct. 992, 995 (2002) (“This case presents the question whether a

complaint in an employment discrimination lawsuit must contain

specific facts establishing a prima facie case of discrimination

under the framework set forth by this Court in McDonnell Douglas

Corp. v. Green, 93 S. Ct. 1817 (1973).          We hold that an employment

discrimination complaint need not include such facts and instead



       24
            Document No. 3 ¶¶ 40-49.
       25
            Document No. 8 at 8-12.

                                       13
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 14 of 18



must contain only ‘a short and plain statement of the claim showing

that the pleader is entitled to relief.’”) (quoting FED. R. CIV.

P. 8(a)(2)). Under Swierkiewicz’s standard, a plaintiff’s pleading

“must      simply   ‘give    the    defendant    fair   notice      of   what    the

plaintiff’s claim is and the grounds upon which it rests.’”                 Id. at

998 (citation omitted).

      Walker alleges that Harmony unfairly disciplined her and

placed her on leave because she was African-American, but did

not discipline or put on leave non-African-American employees

(including a Caucasian, Miss Hoff, a special education teacher who

allegedly “violated TEA laws”),26             whose misconduct Walker brought

to Harmony’s attention.            Whether the non-black faculty were the

persons against whom Walker filed grievances, or were the persons

who   filed    grievances      against    Walker,     they   were    not   put   on

administrative leave.           The opposite was true for Walker, she

alleges, because of her race.          Harmony ultimately fired Walker--an

adverse employment action under Title VII–-because of her race.

Accepting Walker’s allegations as true, Walker’s Amended Complaint

gives Harmony fair notice of the substance of her Title VII

race discrimination claim.             While the details supporting race

discrimination      are     somewhat   skinny    in   Walker’s   pleading,       and

largely depend on disparate treatment of Walker and those of other

races preceding her termination, a Rule 12(b)(6) motion “is viewed


      26
           Document No. 3 ¶ 10.

                                         14
     Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 15 of 18



with disfavor and is rarely granted.” Harrington, 563 F.3d at 141,

147.        At this early stage, Harmony has not shown that it is

entitled to dismissal of Count Three.


C.     Title VII Retaliation


       Walker       alleges      in    Count    Four       that   Harmony    fired    her    in

retaliation for Walker’s complaints of racial discrimination by

Principal Morales.27              “Title VII prohibits retaliation against

employees         who   engage    in    protected          conduct,   such    as    filing    a

complaint of discrimination.”                  Perez, 307 F.3d at 325 (citing 42

U.S.C.      §     2000e–3(a)).         “To     establish      a   prima     facie    case    of

retaliation, a plaintiff must show that (1) she participated in a

Title       VII    protected      activity,          (2)    she   suffered     an    adverse

employment action by her employer, and (3) there is a causal

connection between the protected activity and the adverse action.”

Stewart v. Mississippi Transp. Comm’n, 586 F.3d 321, 331 (5th Cir.

2009) (citation omitted).28

       Walker alleges that Harmony terminated her employment nine

days after she complained to the Supervisor of Employee Relations



       27
            Document No. 3 ¶¶ 50-57.
       28
       Walker may not be required fully to make out a prima facie
case of retaliation to survive Rule 12(b)(6) dismissal. Cf. Raj v.
Louisiana State Univ., 714 F.3d 322, 331 (5th Cir. 2013) (“[A]
plaintiff need not make out a prima facie case of discrimination in
order to survive a Rule 12(b)(6) motion to dismiss for failure to
state a claim.”).

                                                15
      Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 16 of 18



for     Harmony’s       human   resources    department    that   she   was    being

bullied, retaliated against, and discriminated against on the basis

of her race and that she did not want to lose her job for reporting

discrimination and retaliation (and less than two months after

Walker       made   a    separate      complaint   of   discrimination    in    late

February).29        Harmony does not dispute that Walker’s complaints

about race discrimination were conduct protected by Title VII or

that her termination was an adverse employment action.                        “Close

timing between an employee’s protected activity and an adverse

employment action can be a sufficient basis for a court to find a

causal connection required to make out a prima facie case of

retaliation.”           Mooney v. Lafayette Cty. Sch. Dist., 538 F. App’x

447, 454 (5th Cir. 2013) (citing Evans v. City of Hous., 246 F.3d

344, 354 (5th Cir. 2001)); see Evans, 246 F.3d at 354 (noting that

a time lapse of up to four months has been found sufficient to

satisfy the causal connection for summary judgment purposes).

        Harmony     argues      that    Walker’s   retaliation    claim   must   be

dismissed because “Plaintiff has not alleged facts showing that the

individual who made the decision to terminate her employment was

aware of her adding discrimination to her grievances.”30                         The

caselaw on which Harmony relies requires only that “a plaintiff

must allege facts showing the employer was aware of the protected


        29
             Document No. 3 ¶ 10.
        30
             Document No. 8 at 13.

                                            16
      Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 17 of 18



activity; otherwise, there can be no causal connection between the

protected activity and any adverse employment action taken by the

employer.”      Tapley v. Simplifile, LC, No. 3:19-CV-00227-E, 2020 WL

208817, at *3 (N.D. Tex. Jan. 14, 2020) (citing Watts v. Kroger

Co., 170 F.3d 505, 512 (5th Cir. 1999)).                    Harmony cites no

authority requiring a Title VII plaintiff at the Rule 12(b)(6)

stage to identify in her pleadings a specific individual--rather

than the “employer,” as Harmony’s cases state--who knew of the

protected activity and made the employment decision.                  Cf. Watts,

170     F.3d   at   512   (affirming    summary      judgment   on    Title      VII

retaliation claim) (“At the time Kroger allegedly began retaliating

against Watts, Kroger did not know Watts had engaged in any

protected activity.       The district court correctly held that Kroger

could not retaliate against Watts for making sexual harassment

complaints, because it did not know she had engaged in protected

activity.”).        Accordingly,    Harmony    has    not   shown    that   it    is

entitled to dismissal at this pleading stage of Walker’s Title VII

retaliation claim in Count Four.


                                   IV. Order


        For the foregoing reasons, it is

        ORDERED that Defendant Harmony Public Schools’s Motion to

Dismiss Pursuant to Rules 12(b)(1) and 12(b)(6) (Document No. 8) is

GRANTED IN PART as follows.         Plaintiff Doreatha Walker’s claims in


                                       17
   Case 4:20-cv-03872 Document 19 Filed on 02/11/21 in TXSD Page 18 of 18



Counts One, Two, Five, and Six for violations of 42 U.S.C. § 1981

and the Americans with Disabilities Act are DISMISSED without

prejudice   for   want   of    subject    matter    jurisdiction,    based   on

Defendant’s    sovereign      immunity   under     the   Eleventh   Amendment.

Defendant’s motion is otherwise DENIED, and Plaintiff’s Title VII

claims in Counts Three and Four remain for further adjudication.

     The Clerk will enter this Order and provide a correct copy to

all parties.

     SIGNED in Houston, Texas, on this 11th day of February, 2021.




                                                 EWING WERLEIN, JR.
                                            UNITED STATES DISTRICT JUDGE




                                     18
